
	

114 HRES 570 IH: Recognizing 2016 as the year of the 100th anniversary of the National Association of Secondary School Principals.
U.S. House of Representatives
2015-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 570
		IN THE HOUSE OF REPRESENTATIVES
		
			December 17, 2015
			Ms. Wilson of Florida submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Recognizing 2016 as the year of the 100th anniversary of the National Association of Secondary
			 School Principals.
	
	
 Whereas the National Association of Secondary School Principals was founded in 1916 to study the problems of school administrators, increase collaboration between secondary school experts and higher education institutions when making requirements, rethink the teacher appointment process, create a better spirit of cooperation, and set certain standards and tests of efficiency for high school subjects;
 Whereas the National Association of Secondary School Principals founded the National Honor Society in 1921 and the National Junior Honor Society in 1929 to recognize outstanding high school and middle level students who have demonstrated excellence in the areas of scholarship, leadership, service, character, and citizenship;
 Whereas the National Association of Student Councils, which was established in 1931 and became a program of the National Association of Secondary School Principals in 1943, promotes leadership, service, student voice, and engagement as essential qualities of middle level and high school student councils to be effective organizations and maintain valuable leadership partnerships between students and their schools;
 Whereas the National Association of Secondary School Principals in conjunction with the National Association of Elementary School Principals established the National Elementary Honor Society in 2008 to recognize elementary students in both public and nonpublic elementary schools for their outstanding academic achievement and demonstrated personal responsibility;
 Whereas the National Elementary Honor Society was also established in order to provide meaningful service to the school and community, and to develop essential leadership skills in the students of elementary schools;
 Whereas in 2011, the National Association of Secondary School Principals released Breaking Ranks: The Comprehensive Framework for School Improvement, which emphasizes flexibility and adaptability to different school contexts and aims to foster a customized solution unique to each school to improve student achievement; and
 Whereas the National Association of Secondary School Principals is the leading organization of and voice for middle level and high school principals, assistant principals, and school leaders from across the United States and 35 countries around the world: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the 100th anniversary of the National Association of Secondary School Principals;
 (2)commends the National Association of Secondary School Principals for 100 years of dedicated service by connecting and engaging school leaders through advocacy, research, education, and student programs;
 (3)applauds the National Association of Secondary School Principals for promoting the intellectual growth, academic achievement, character and leadership development, and physical well-being of youth by having founded and continuing to administer the National Honor Society, the National Junior Honor Society, the National Elementary Honor Society, and the National Association of Student Councils; and
 (4)acknowledges the commitment of the National Association of Secondary School Principals to continue supporting middle level and high school principals, assistant principals, and school leaders from across the United States and 35 countries around the world by promoting high professional standards, focusing attention on school leaders’ challenges, providing a national voice for school leaders, building confidence in public education, and strengthening the role of the principal as an instructional leader for the next 100 years and beyond.
			
